12 N.Y.3d 840 (2009)
In the Matter of NEW YORK CHARTER SCHOOLS ASSOCIATION, INC., et al., Appellants,
v.
THOMAS P. DiNAPOLI, as Comptroller of the State of New York, et al., Respondent.
Court of Appeals of New York.
Submitted May 4, 2009.
Decided May 7, 2009.
Motion by New York State United Teachers for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 24 copies filed within seven days.